                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  FORT SMITH DIVISION

RONNY COYLE and LISA COYLE                                                             PLAINTIFFS

v.                                     No. 2:17-CV-02099

SHELTER MUTUAL INSURANCE COMPANY                                                       DEFENDANT


                                     OPINION AND ORDER

       Before the Court are Defendant Shelter Mutual Insurance Company’s (“Shelter”) motion

for new trial (Doc.43), memorandum brief in support of motion (Doc. 44), Plaintiffs Ronny Coyle

and Lisa Coyle’s (“the Coyles”) response to motion for new trial (Doc. 47), and memorandum

brief in support of response (Doc. 48). Following the unanimous jury verdict (Doc. 35) returned

for Plaintiffs and the Court’s opinions and orders (Docs. 21, 45), the Court entered final judgment

on October 16, 2018 (Doc. 46). This motion (Doc. 43) was filed before entry of the final judgment

and was timely filed. See Fed. R. Civ. P. 59(b). For the reasons stated below, Shelter’s motion

(Doc. 43) will be GRANTED.

I.     Standard of Review

       “The court may, on motion, grant a new trial on all or some of the issues . . . after a jury

trial, for any reason for which a new trial has heretofore been granted in an action at law in federal

court . . .” Fed. R. Civ. P. 59(a)(1)(A). “Under Rule 59, the decision to grant a new trial lies within

the sound discretion of the trial court.” Haigh v. Gelita USA, Inc., 632 F.3d 464, 471 (8th Cir.

2011). “[T]he key question [is] whether a new trial is necessary to prevent a miscarriage of

justice.” Dindinger v. Allsteel, Inc., 853 F.3d 414, 421 (8th Cir. 2017) (quoting Hallmark Cards,

Inc. v. Murley, 703 F.3d 456, 462 (8th Cir. 2013)).




                                                  1
II.    Analysis

       Shelter’s motion for new trial is based on closing arguments made by the Coyles’ attorney.

The Coyles filed a breach of contract action based on a fire loss on property insured by Shelter.

Before trial, Shelter filed a motion in limine (Doc. 26) to preclude evidence of non-prosecution of

Ronny Coyle and Lisa Coyle as a result of the fire. The Coyles planned to introduce the testimony

of a state police investigator who investigated the fire and concluded that no criminal charges

should be filed. The prosecuting attorney followed the recommendation of the state police

investigator, and no criminal charges were filed as a result of the fire. While the Court denied the

motion as premature, it permitted Shelter to renew the motion and raise the objection at trial.

(Doc. 28).

       At the commencement of trial, Shelter renewed its motion in limine to preclude the

testimony of Sam Bass, the state police investigator, as it related to his report and recommendation

that the Coyles not be charged with any criminal offenses as a result of the fire. The state police

had been contacted by Shelter, which reported to the state police that the origin of the fire was

suspicious. The state police investigator prepared a written report based on his investigation of

the fire scene and interviews with witnesses. The Coyles intended to introduce the written report

into evidence. The Court ruled that the written report was not admissible, but that the state police

investigator could testify about his observations from his investigation of the fire. The Court

granted Shelter’s motion in limine to the extent the state police investigator intended to testify that

Ronny Coyle or Lisa Coyle were not charged with arson, or to the extent he intended to testify that

there was no evidence that Ronny Coyle or Lisa Coyle set the fire. (Doc. 42, p. 7). At trial Sam

Bass testified about his observations from investigating the fire, but did not testify as to his

recommendation to the prosecuting attorney that no criminal charges be filed against the Coyles.



                                                  2
         During Ronny Coyle’s testimony on direct examination, he was asked a question by his

attorney that came close to the issue of non-prosecution of the Coyles as a result of the fire loss:

         Q. Now, do you have any type of criminal history of arson--

         A. No.

         Q. -- or any other --

         A. No.

         Q. -- things in your background?

         A. Never been in trouble. I haven’t even got, had a ticket in years. 1

No objection was made to the question or the response. There were no other references to criminal

charges not being filed against the Coyles as a result of the fire from any of the other witnesses at

trial.

         During closing argument, the Coyles’ attorney made references to Shelter’s affirmative

defense that the Coyles’ violated the terms of their insurance policy, and to the proof at trial on the

affirmative defense. The Coyles’ attorney stated:

         The other one here is “an action by or the direction of an insured committed with
         the intent to cause a loss.” What they are basically saying there is they think either
         Ronny or Lisa Coyle set the fire, but you’ve not heard anybody on the stand say
         that. Their expert can’t say that. They can imply it. They can infer it, but nobody’s
         actually proven that. And that is their burden to prove, that Ronny Coyle set this
         fire. You’ve heard Ronny and Lisa both say that they have never been in any kind
         of trouble. They wouldn’t do this.

(Doc. 42, p. 18) (emphasis added). No objection was made to the argument.

         During closing argument, the Coyles’ attorney also argued to the jury that they could judge




         1
         Most quotations are from portions of the transcript appearing on the record. Quoted trial
material that does not appear in filed transcript excerpts comes from a realtime audio transcript
used by the court reporter to prepare official transcripts, and from the Court’s recollection and
notes.
                                                   3
the credibility of Ronny and Lisa Coyle, and she made further reference to the testimony of Sam

Bass as it related to the Coyles’ credibility. The Coyles’ attorney stated:

           And they were trying to find out themselves who set the fire or what happened. I
           mean, if there was a fire set, it wasn’t them that set it, and I don’t think that’s been
           proven here today. They may have proved with the fire investigator, the paid one,
           that a fire was set, but you also heard Sam Bass, who’s not a paid investigator, that
           wasn’t even called out initially. I mean, if they thought this was truly an arson
           situation, there was local law enforcement there on the scene. They clearly didn’t
           -- they didn’t open a case. There weren’t ever any charges filed. Then Sam Bass
           was finally called in, notified a month later and went out there two months later
           after he got the case and really wasn’t much that they could see. . . . [Y]ou heard
           him testify, that his file was closed and that he thought Ronny Coyle was telling the
           truth. And that’s coming from somebody that does that for a living.

(Doc. 42, pp. 20–21) (emphases added). This time, Shelter’s counsel objected, arguing that Sam

Bass was not allowed to testify whether or not Ronny Coyle was telling the truth. The Court

sustained the objection, reminding counsel that the scope of Sam Bass’s testimony was limited and

directed counsel to follow the instructions. The Coyles’ attorney continued the closing argument,

stating:

           Anyway, there was no action taken after that. You heard Ronny Coyle testify to
           that, that he was never called into the Sheriff’s Office, never charged.

(Doc. 42, pp. 21–22) (emphasis added). The Court interjected at this point, and stated in the

presence of the jury:

           I’m going to -- again, I’m not going to permit you to make those arguments. Again,
           I’ve instructed the jury that closing arguments of counsel are not evidence, but
           you’re somewhat misconstruing the evidence in making that statement.

(Doc. 42, p. 20). The Coyles’ attorney responded in the presence of the jury:

           Okay. Your honor. Ronny Coyle did testify, though, that nothing -- he was never
           charged with anything.

(Doc. 42, p. 20). The Court then convened a bench conference out of the presence of the jury to

discuss the matter. Shelter’s counsel stated that Ronny Coyle did not testify that he was never



                                                      4
charged, and the Court responded:

       He did not, and I specifically told you to stay away from that. . . . I remember I
       asked specifically if Sam Bass was presented for the sole purpose of showing that
       he was never charged with arson, and any inference or circumstantial evidence
       you’re intending to argue to prove that fact, I’m going to stop you from doing it, so
       you need to stay away from it.

(Doc. 42, pp. 22–23). The Coyles’ attorney replied:

       I did ask Ronny Coyle, though, had he ever been charged with anything. . . . I knew
       I couldn’t ask Sam Bass that, but I thought -- I asked -- oh, I know what I asked
       him, I asked if he had ever been charged with anything, and he said, no, not even a
       parking ticket.

(Doc. 42, p. 23). The Court responded:

        [T]hat still crosses the line . . . because whether he’s charged with bank robbery or
       arson, it doesn’t matter. I told you to stay away from that because it is prejudicial
       to the Defendant . . . if you mislead the jury again about the evidence, I’m going to
       stop you and I’m going to instruct the jury to ignore what you said.

(Doc. 42, pp. 23–24).

       Though it did not move for mistrial following return of the verdict, Shelter now contends

that these arguments made by the Coyles’ attorney during closing argument were so prejudicial

that they prevented Shelter from receiving a fair trial. Shelter also contends that the admonitions

by the Court were not sufficient to cure a violation of the Court’s pretrial ruling that evidence of

non-prosecution of the Coyles was not admissible.

       The Coyles contend that the closing arguments were not prejudicial and did not violate the

Court’s pretrial ruling on evidence of non-prosecution. The Coyles’ attorney believed that the

pretrial ruling did not prevent the Coyles from testifying that they had no criminal history, but only

limited the testimony of the state police investigator, Sam Bass. To the extent the arguments may

have violated the Court’s evidentiary ruling, the Coyles argue that the Court’s admonitions to

counsel were sufficient to cure any error in violating the Court’s evidentiary ruling. The Coyles



                                                  5
also contend that there was sufficient evidence to support the jury’s verdict, and that the case turned

on the credibility of the witnesses, which was within the province of the jury.

       Before considering the factors the Court is to review on a motion for new trial, the Court

will first review the law related to admissibility of evidence of non-prosecution in a fire loss case.

This evidentiary issue has arisen in several contexts. In Galbraith v. Hartford Fire Ins. Co., 464

F.2d 225 (3d Cir. 1972), the court of appeals reversed the district court after it permitted the

plaintiff’s attorney to ask the plaintiff if he had ever been charged with a crime arising out of the

fire and permitted the attorney to argue the fact of non-prosecution in closing argument. In

reversing the district court, the court of appeals stated that the jury could have concluded that

Hartford’s defense was specious since no charges had been filed. In Figa v. R.V.M.P. Corp., 874

F.2d 1528 (11th Cir. 1989), the court of appeals reversed the district court after it permitted the

plaintiff’s attorney to ask the defendant’s expert witness on cross examination if the case had been

referred to the state’s attorney for prosecution. The district court had distinguished between the

right of the insured to introduce evidence of non-prosecution on rebuttal from the right of the

insured to introduce such evidence on direct. In reversing the district court, the court of appeals

said the difference in standards of proof alone was sufficient to exclude the evidence because it

might mislead the jury. Both of these courts of appeals concluded it was reversible error to admit

evidence of non-prosecution because of the possibility the jury would be confused or misled.

       Judge G. Thomas Eisele granted a motion in limine to exclude evidence of non-prosecution

in Warren v. State Farm Fire and Cas. Co., No. 3:05-CV-260, 2007 WL 158741 (E.D. Ark. Jan.

17, 2007). Judge Eisele noted that “many courts have adopted ‘the rule that a federal trial court

commits reversible error when it permits the plaintiff in a suit for fire insurance proceeds to present

evidence of his non-prosecution . . . on related criminal arson charges.’” Warren, 2007 WL 158741



                                                  6
at *2 (quoting Rabon v. Great SW Fire Ins. Co., 818 F.2d 306, 309 (4th Cir. 1987)). Judge Eisele

also cited Ashby v. Rendezvous Farms, 381 So.2d 755 (Fla. Dist. Ct. App. 1980) for the proposition

that “the comment in closing argument, over objection, that no arrest had been made or anyone

convicted as a result of the fire was prejudicial and warrants a new trial on the issue of liability.”

Id. at *2. Judge Eisele granted a similar motion in limine in Brawner v. Allstate Indem. Co., No.

4:07-CV-00482, 2008 WL 110921 (E.D. Ark. Jan. 9, 2008), finding that evidence that plaintiffs

have not been arrested, indicted or convicted of insurance fraud or arson is inadmissible. The

courts appear to have adopted a firm rule that evidence of non-prosecution in a fire loss case,

whether introduced on direct, rebuttal or closing argument, is prejudicial to the insurance company

and its introduction constitutes reversible error even when the court takes curative action.

       The Court now turns to the factors the Court is to consider on a motion for new trial based

on statements made in closing argument. As the Eighth Circuit Court of Appeals has explained:

       When a new trial motion is based on improper closing arguments, a new trial should
       be granted only if the statements are plainly unwarranted and clearly injurious and
       cause prejudice to the opposing party and unfairly influence a jury’s verdict. It will
       be a rare case when this court finds that a party has made a sufficient showing of
       prejudice caused by plainly unwarranted and clearly injurious closing argument.

Smiley v. Gary Crossley Ford, Inc., 859 F.3d 545, 556 (8th Cir. 2017) (quotations and internal

punctuation omitted); see also K.G. ex rel. Gosch v. Sergeant Bluff-Luton Cmty. Sch. Dist., 323

F.R.D. 611, 615 (N.D. Iowa 2017). Specific factors the Court should consider include the

following: (1) whether the remarks in question were minor aberrations made in passing; (2)

whether the district court took specific curative action; (3) whether the size of the damage award

suggests that counsel’s remark had a prejudicial effect; and (4) whether the weight of the evidence

suggests that the improper remark deprived a party of a fair trial. Ventura v. Kyle, 825 F.3d 876,

885 (8th Cir. 2016).



                                                  7
       The first factor is whether the remarks were minor aberrations. The Coyles’ attorney made

three references to the fact that the Coyles were “not charged,” which appeared to be based on her

misunderstanding of the Court’s pretrial ruling on evidence of non-prosecution of the Coyles. The

pretrial conference where the parties discussed Shelter’s renewed motion in limine centered on the

testimony of Sam Bass and his written report. The Court was clear on its ruling as presented in

the pretrial conference that Sam Bass could not testify to the non-prosecution of the Coyles. When

Ronny Coyle was asked if he had any criminal history of arson or other offenses, there was no

objection to the question or the answer, although the Court thought it came close to violating the

Court’s pretrial ruling. As the matter escalated in later closing arguments, Shelter’s counsel

objected on the basis that Sam Bass could not testify as to the truthfulness of the Coyles. When

the matter came up the third time, the Court intervened and admonished the Coyles’ attorney not

to go into the area of criminal charges. While the Court concludes that the remarks were not

“minor aberrations,” they appear to have been made based on a counsel’s misunderstanding of the

Court’s ruling on evidence of non-prosecution. That misunderstanding was not reasonable, and at

any rate, any reference to criminal charges has a tendency to mislead or confuse the jury as to the

standard of proof in a civil case. This factor weighs in favor of the Defendant.

       The second factor is whether the district court took specific curative action. When the

matter first arose, the Court instructed the Coyles’ attorney in the presence of the jury that she was

not permitted to make those arguments, that the Court had instructed the jury that closing

arguments of counsel are not evidence, and that the Coyles’ attorney was misconstruing the

evidence. The other times the matter arose the Court took action in a side bar conference to

admonish the Coyles’ attorney not to go into the area of criminal charges because they were

prejudicial to the defendant. The Court took specific curative action to limit the evidence of non-



                                                  8
prosecution. The third factor is whether the size of the damage award suggests that counsel’s

remark had prejudicial effect. The jury awarded damages based on the value of the property

destroyed in the fire. The size of the damage award would not have been affected by the remarks.

The second and third factors weigh in favor of the Plaintiffs.

       The fourth factor is whether the weight of the evidence suggests that the remarks deprived

the defendant of a fair trial. There were only four witnesses at trial—Ronny Coyle, Lisa Coyle,

Sam Bass, and Jody Cooper, expert witness for Shelter. The case primarily turned on Shelter’s

affirmative defense that the fire was caused by an action, by or at the direction of the Coyles, or

by the neglect of the Coyles to use all reasonable means to protect the covered property. Shelter’s

expert witness testified that the cause of the fire was by incendiary means that would have required

an individual to set the fire. The Coyles’ attorney cross-examined Shelter’s expert witness and

challenged his credibility. Ronny Coyle and Lisa Coyle denied having set the fire, and Shelter’s

counsel vigorously cross-examined Ronny Coyle, challenging his denial of having set the fire.

The jury had to weigh the evidence and the credibility of the witnesses. There was sufficient

circumstantial evidence that the jury could have returned a verdict for either party based on their

evaluation of the weight of the evidence and their credibility determinations of the witnesses.

However, the jury could possibly have been confused about the standard of proof by counsel’s

argument that Ronny Coyle “was never called into the Sheriff’s office, were never charged.”

(Doc. 42, p. 22). The non-prosecution of the Coyles and that fact that there were no criminal

charges filed against anyone could likely influence the jury’s consideration of the evidence.

Although the weight of the evidence could have gone either way, and the jury could have easily

reached the same verdict in the absence of the inadmissible evidence and statements, this factor

weighs more in favor of the Defendant because evidence of non-prosecution of the Coyles was



                                                 9
prejudicial to the Defendant.

        On a motion for new trial, the Court can consider the credibility of the witnesses in making

its decision whether to grant a motion for new trial. Howard v. Nucor-Yamato Steel Co., No.

3:14CV00202, 2016 WL 697131 *4 (E.D. Ark. Feb. 22, 2016). This type of motion is usually

made based on the sufficiency of the evidence. Even though the Court may evaluate the credibility

of the witnesses on a motion for new trial, the Court is not free to totally disregard the jury’s verdict

and substitute its own judgment. “Where the subject matter of the litigation is simple; where there

exists no complicated evidence or where the legal principles presented are such that they would

not confuse the jury, the court should be reluctant to grant a new trial.” White v. Pence, 961 F.2d

776, 781 (8th Cir. 1992) (emphasis added) (quoting Fireman’s Fund Co. v Aalco Wrecking Co.,

Inc., 466 F.2d 179, 187 (8th Cir. 1972)). “[W]here reasonable men can differ in evaluating credible

evidence, a new trial on the ground of the weight of the evidence should not be granted.” Id.

Because reasonable jurors could have returned a verdict for the Coyles in the absence of evidence

of non-prosecution, the question here is whether despite that evidence this is a case “where the

legal principles presented are such that they would not confuse the jury.” Id.

        As mentioned above, this is a case that turned on Shelter’s affirmative defense. The jury

heard conflicting evidence and they had to make credibility determinations in reaching their

verdict. The jury could have decided the facts either way based on the evidence presented. While

the court can evaluate credibility on a motion for new trial, this case was not one where the

testimony of the witnesses was totally unbelievable, and the Court is not granting a new trial on

that basis. Here, the introduction of evidence of non-prosecution was very likely to confuse the

jury because the courts seem to have developed a “bright-line rule” that evidence of non-

prosecution in a fire loss case is so prejudicial to the insurance company that it is reversible error



                                                   10
not to grant a motion new trial. While the Court is reluctant to grant Shelter’s motion for new trial,

it will follow the firm rule set forth in Galbraith v. Hartford Fire Ins. Co. and Figa v. R.V.M.P.

Corp. Since Shelter’s motion for new trial is based upon improper closing arguments, the Court

considers this bright-line rule along with the four factors in Ventura v. Kyle. Though the factors

were otherwise evenly balanced between the parties, the bright-line rule tilts the decision in favor

of the Shelter on the motion for new trial.

III.    Conclusion

        IT IS THEREFORE ORDERED that Defendant Shelter Mutual Insurance Company’s

motion for new trial (Doc. 43) is GRANTED. The Judgment (Doc. 46) is VACATED. This matter

will be reset for trial by separate order.

        IT IS SO ORDERED this 14th day of November, 2018.




                                                              /s/P. K. Holmes, ΙΙΙ
                                                              P.K. HOLMES, III
                                                              CHIEF U.S. DISTRICT JUDGE




                                                 11
